DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 2015/0024474) in view of Chun et al. (US 2019/0358637) and further in view of Eigen et al. (US 5,446,263)

Regarding Claim 1 Chiou et al. discloses a thermal cycler device, comprising:
an annular conveying element, having a closed circular conveying path; (See Chiou Fig. 4 wherein an annular conveying element 101 has a closed circular conveying path.)
a plurality of slide plate devices (See Chou Fig. 4 and and [0024] wherein slide plates are held in slide plate holders 102 and subjected to various temperature control procedures.)
a plurality of slide plate device holding elements, disposed on the annular conveying element for holding a plurality of slide plate devices, and each of the slide plate device holding elements are arranged side by side along the circular conveying path at the same angle; (See Chiou Fig. 4 and [0036]wherein a plurality of slide plate holding devices 102 are disposed on the annular conveying element side by side at the same angle, i.e. 60 degrees.)
a plurality of heating blocks, disposed under the annular conveying element; (See Chiou Fig. 4 wherein a plurality of heating blocks 211-216 are disposed under the annular conveying element.)
a cooling device, cooling the plurality of the heating blocks, (See Chiou [0033] wherein a cooling device, i.e. cooling means, are provided to cool the plurality of heating blocks.)

wherein the annular conveying element is operated in stages, such that the plurality of the slide plate device holding elements carry the plurality of slide plate devices to move along the circular conveying path, when each of the slide plate device holding elements moves to the respective corresponding heating block, the annular conveying element stops operating, and each of the pressing blocks performs a pressing process to make each of the slide plate devices to be in contact with the corresponding heating block for heat transfer. (See Chiou Fig. 4 and [0036] wherein such operation is discloses. Furthermore it is noted that such limitations are directed to intended uses of the claimed device which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114.

Chiou et al. does not specifically disclose a pressing element, disposed above the plurality of slide plate device holding elements, having a plurality of pressing blocks, each of the pressing blocks respectively corresponding to each of the heating blocks; and

Chun et al. discloses a thermal cycler comprising a plurality of heating blocks and a cooling device wherein a reaction vessel, in a reaction vessel holding device, to be heated and/or cooled is moved into and out of contact with the plurality of heating blocks a pressing element comprising a pressing block disposed above the holding device and corresponding the heating block to press the vessel into contact with the heating block and more effectively perform heat transfer.

It would have been obvious to one of ordinary skill in the art to provide a pressing element comprising a pressing block as described by Chun et al. in the device of Chiou because such pressing blocks are known to be utilized in thermal cyclers such as those described by Chun and such a pressing element improves heat conductivity as would be desirable in the device of Chun and one would have a reasonable expectation of success.
Furthermore in regards to a plurality of pressing blocks it is noted that such a modification would have required a mere duplication of parts which would have been obvious to one of ordinary skill in the art at the time of filing because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

modified Chiou discloses all the claim limitations as set forth above and discloses that the heat blocks may be heated/cooled utilizing various sources including peltiers and appears to disclose a water cooling device using a waterway to enter the heating block for cooling. Chiou [0028]-[0029] wherein a medium including water, circulates in some form of waterway, to perform cooling of the heating block.)

Assuming arguendo with respect to such a feature it is noted that Eigen discloses a thermal cycling device comprising a heat block and a cooling device comprising a channel, i.e. waterway, which enters the heating block to perform heating/cooling and control a reaction temperature. Eigen also discloses that such a temperature control is equivalent to other means including Peltier elements.  (See Eigen Abstract and Fig 3 Col. 5 Lines 17-40 wherein has a temperature control device for heating/cooling comprising a channel, i.e. waterway, 36 where fluid medium enters the heating block 1,20,22 and performs heating/cooling of reaction vessels)

It would have been obvious to provide a channel entering a heating block as described by Eigen et al. in the device of modified Chiou to perform heating and cooling because such a channel entering a heating block is a known location to place to flow a temperature fluid as required by Chiou and such a fluid flow allows accurate and rapid control of reaction vessel temperature as would be desirable in the device of modified Chiou.
Additionally in regards to placement of the cooling channel described by Chiou in the sample block it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of filling because since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Furthermore since the prior art of Eigen et al. recognizes the equivalency of Peltier elements and fluid channel in the field of temperature control for heat blocks, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the Peltier’s of Chiou with the fluid channel, i.e. waterway, of Eigen et al. as it is merely the selection of functionally equivalent temperature control sources recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.


Regarding claim 2 modified Chiou discloses all the claim limitations as set forth above as well as the device wherein each of the slide plate device holding elements is arranged side by side along the circular conveying path at an angle of 60 degrees. (See Chiou Abstract, Fig. 4, and [0037] wherein the slide plate holding elements 102 are arranged side by side along the circular conveying path at an angle of 60 degrees.)


Regarding claim 4 modified Chiou discloses all the claim limitations as set forth above as well as the device, wherein the water cooling device cools the heating block from 95°C to 60°C in 18 seconds.
It is noted that the water cooling device of the cited prior art is fully capable of cooling the heating block from 95C to 60C in 18 seconds by providing water of appropriate temperature and flow rate.  Such limitations are directed to materials worked on and intended uses of the claimed device which do not define structural limitations which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of being utilized in such a manner. See MPEP 2114 and 2115.

Regarding claim 7 modified Chiou discloses all the claim limitations as set forth above but does not specifically disclose a plurality of elastic supporting elements corresponding to each of the slide plate device holding elements.

Chun et al. discloses a thermal cycler wherein there are a plurality of elastic supporting elements corresponding to holding elements and after each holding element devices and a corresponding heating block have performed heat transfer for a specific period of time, a plurality of pressing blocks stop pressing, and each of the elastic supporting elements makes each of the elements to move away from the heating block, so as to stop the heat transfer between the device and the heating block. (See Chun Figs 10-11 wherein elastic supporting elements, i.e. 395, correspond to a holding element 380, and heat block 320.  The elastic supporting elements move a reaction device 350 and holding element 380 away from the heat block 320 when a pressing block 390 stops pressing and moves the reaction vessel away from the heating block and allows the stopping of heat transfer and movement of the holing device.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide elastic elements as described by Chun to correspond to each heat block and reaction holding element in the device of modified Chiou because such elastic elements allow for improved movement of a reaction vessel with respect to a heat block as would be desirable in the device of modified Chiou.

Regarding claim 8 modified Chiou discloses all the claim limitations as set forth above as well as the device wherein the annular conveying element stops operating at every fixed angle. (See Chiou Fig. 4 wherein the annular conveying element stops at every fixed angle to heat the slides to desired temperatures.)
Furthermore such limitations are directed to intended uses of the claimed device which do not define structural elements which differentiate the claimed inventions from the cited prior art. See MPEP 2114.

Regarding claim 9 modified Chiou discloses all the claim limitations as set forth above but does not specifically disclose heating bars for heating the plurality of heating blocks.

Chun et al. discloses a heating device for heating a plurality of heating block comprising heating bars. (See Chun [0135] wherein a plurality of heating bars heat heating blocks.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide heating bars to heat heating blocks as described by Chun et al. in the device of Chiou because heating bars are known heating elements which allow effective heating a heat block to perform thermal cycling of samples and one would have a reasonable expectation of success in utilizing such a heat source in the device of modified Chiou.

Regarding claim 10 modified Chiou discloses all the claim limitations as set forth above as well as the device wherein the heating bars heats the
heating block to 95°C.
It is noted that the heating bars of the cited prior art are fully capable of heating the heating block to 95C by heating said bars to such a temperature.  Such limitations are directed to materials worked on and intended uses of the claimed device which do not define structural limitations which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of being utilized in such a manner. See MPEP 2114 and 2115.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chiou et al. (US 2015/0024474) in view of Chun et al. (US 2019/0358637) as applied to claims above, and further in view of Figley et al. (US2018/0154363).

Regarding claim 5 modified Chiou discloses all the claim limitations as set forth above but does not specifically disclose heating bars for heating the plurality of heating blocks.

Chun et al. discloses a heating device for heating a plurality of heating block comprising heating bars. (See Chun [0135] wherein a plurality of heating bars heat heating blocks.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide heating bars to heat heating blocks as described by Chun et al. in the device of Chiou because heating bars are known heating elements which allow effective heating a heat block to perform thermal cycling of samples and one would have a reasonable expectation of success in utilizing such a heat source in the device of modified Chiou.

Modified Choiu does not specifically disclose the cooling device comprising a fan. 

Figley et al. discloses a thermal cycler wherein a cooling device comprises a fan utilized in conjunction with a heater and other cooling elements.  (See Figley [0090])

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a fan as described by Figley et al. in the device of modified Chiou because such a fan is known in the art to be provided in thermal cyclers such as those described by Chiou and such a fan allows for effective cooling in conjunction with other cooling devices as would be desirable in the device of modified Chiou and one would have a reasonable expectation of success in so doing.

Regarding claim 6 modified Chiou discloses all the claim limitations as set forth above as well as the device wherein after the heating block is cooled to 60°C, the specific temperature is maintained by using the fan device and the heating bars.
It is noted that heating block of the cited prior art is fully capable of being cooled to 60C by providing utilizing the fan and heating bars.  Such limitations are directed to materials worked on and intended uses of the claimed device which do not define structural limitations which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of being utilized in such a manner. See MPEP 2114 and 2115.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799